Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the pivotal connection of the legs, as discussed in claims 20 and 43, must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 12, 16, 17 objected to because of the following informalities:
In claim 12, lines 8-9, “to limitate the move of the end of the corresponding connecting rod” should read “to achieve limitation of the end of the connecting rod connected to the sliding sleeve in the vertical direction”
In claim 16, line 2, “bushing rod rods” should read “bushing rods”
In claim 17, line 2, “bushing rod rod” should read “bushing rod”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Such claim limitations are: “a locking mechanism for locking the main body sections relative to the intermediate sections” in claims 15 and 38. This is because these claim limitations use a generic placeholder (“locking mechanism”) that is coupled with functional language (“for locking the main body sections relative to the intermediate sections”) without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. However, there appears to be no corresponding structure described in the specification, see rejection of claims 15 and 38 in the rejection below.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 21, it is unclear if a bracket, as introduced in line 10, is disposed on only one of the sliding sleeves, or if there is a bracket disposed on each sliding sleeve of the two spaced apart sliding sleeves. Examiner recommends the language “wherein a bracket is disposed on each of the sliding sleeves”. Claims 2-20 are 22-43 are additionally rejected by virtue of their dependence on claims 1 and 21.
Regarding claims 4-5, it is unclear when a limitation of “the pin hole” is discussed (e.g. lines 3-4 of claim 3, lines 3-4 of claim 4, and line 2 of claim 5), which pin hole is specifically being referred to as multiple pin holes are introduced at different locations along the intermediate longitudinal bar. For examination purposes, it is assumed that in claim 4, “the pin hole” refers to the pin hole disposed on a middle position, in claim 5 that “the pin hole” refers to any of the pin holes previously discussed. Examiner recommends the language “the pin hole on the middle position” for claim 4 and the language “the pin holes on the end and middle portion and the pin hole at the middle position” for claim 5. Claim 6 is additionally rejected by virtue of its dependence from claim 5.
Claim 6 recites the limitation "the medium position" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes it is assumed “the medium position was intended to read “the middle position.”
Regarding claims 15 and 38, the claim limitation of “a locking mechanism for locking the main body sections relative to the intermediate sections” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as discussed above. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The locking mechanism is discussed in paragraphs 0051, 0081, and 0111. However, not structure is provided to further describe the locking mechanism beyond its function of locking the main body sections relative to the intermediate section when the main body sections rotate to the folded or unfolded position in the vertical plane. Therefore, the claims are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Regarding claims 17 and 40, it is unclear if the limitation of “a preceding bushing rod” in line 6 of both claims refers to the same bushing rod as the bushing rod introduced in line 2 which is provided with a first alignment hole, or refers to an additional bushing rod not previously mentioned in the claims. For examination purposes, it is assumed the preceding bushing rod of line 6 refers to the same bushing rod discussed in line 2. Examiner recommends referring to the bushing rod of line 2 as “a first bushing rod: and referring to “the other bushing rod” of lines 5-6 as “a second bushing rod.” Claim 43 is additionally rejected by virtue of its dependence from claim 40.
Claim 27 recites the limitation "the end portions and the middle portion" in line 2 and “pin holes” in line 3.  There is insufficient antecedent basis for this limitation in the claim. While claim 27 does recite singular pin hole in line 1, there is no antecedent for multiple pin holes. For examination purposes, it is assumed claim 27 was intended to depend from claim 26, which provides the necessary antecedent basis for the end and middle portions, and that “pin holes” was intended to read “pin hole.”
Claim 28 recites the limitation "the pin hole" and “the pin”.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is assumed claim 28 was intended to depend from claim 26, which provides the necessary antecedent basis for the pin hole and the pin.
Claim 29 recites the limitation "the pin hole".  There is insufficient antecedent basis for this limitation in the claim. Additionally, in claim 29, it is unclear how the connecting rods are locked on the intermediate longitudinal support bar, as this limitation has not been referenced in claim 29 or the claims from which claim 29 depends. For examination purposes, it is assumed claim 29 was intended to depend from claim 28, which would provide the necessary antecedent basis for the pin hole and introduces the receiving hole as a locking means for the sliding sleeve.
Claim 33 recites the limitation "the pivot shaft" in line 5.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is assumed claim 33 was intended to depend from claim 32. Claim 36 is additionally rejected by virtue of its dependence from claim 33.
Claim 34 recites the limitation "the upper plate" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is assumed claim 34 was intended to depend from claim 33.
Claim 36 recites the limitation "upper side plate" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is assumed claim 36 was intended to depend from claim 35.
Claim 38 recites the limitation "the main body sections" and “the intermediate sections” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is assumed claim 38 was intended to depend from claim 37.
Claim 40 recites the limitation "two adjacent bushing rods" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is assumed claim 40 was intended to depend from claim 39.
Claim 43 recites the limitation "the legs" in lines 1-4.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is assumed claim 43 was intended to depend from claim 42.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Falivene (U.S. Patent No. 3,744,066) in view of Clerc (U.S. Patent No. 2,666,931).
Regarding claim 1, Falivene discloses a bed frame 1, comprising: a left longitudinal support bar 20 and a right longitudinal support bar 20 which are located on both lateral sides of the bed frame 1 respectively (Figure 1) and extend in a longitudinal direction of the bed frame 1; an intermediate longitudinal support bar 3 disposed between the left longitudinal support bar 20 and the right longitudinal support bar 20 and extending in the longitudinal direction of the bed frame 1 (Figure 1), wherein the bed frame 1 further comprises: two spaced-apart sliding portions 23 on the intermediate longitudinal support bar 3 and being slidable on the intermediate longitudinal support bar 3 (Figure 1 and Col. 2, lines 8-38); and four connecting rods 34 comprising two left connecting rods 22 extending between the left longitudinal support bars 20 and the intermediate longitudinal support bar 3 and two right connecting rods 22 extending between the right longitudinal support bars 20 and the intermediate longitudinal support bar 3 (Figure 1), wherein one end 34 of each of the connecting rods 33 is pivotally attached (at 36) to an end of the left longitudinal support bar 20 or the right longitudinal support bar 20, and the other end of the connecting rod 22 is pivotally attached (at 42) to the intermediate longitudinal rod 3 (Figure 1 and Col. 2, lines 8-38), wherein the connecting rod 22 is configured in a way that the end 23 of the connecting rod 22 mounted on the bracket intermediate longitudinal rod 3 slides along the intermediate longitudinal support bar 3, thereby driving the connecting rod 22 to move on a horizontal plane such that the bed frame is in an unfolded state or a folded state (Figures 1 and 3 and Col. 2, lines 8-38).
Falivene does not disclose two spaced-apart sliding portions sleeves, wherein a bracket  is disposed on the sliding sleeve; the other end of the connecting rod is pivotally attached to the corresponding bracket; wherein the connecting rod 34 is configured in a way that the end of the connecting rod mounted on the bracket moves along with the sliding sleeve when the sliding sleeve slides along the intermediate longitudinal support bar, thereby driving the connecting rod to move on a horizontal plane such that the bed frame is in an unfolded state or a folded state.
Clerc teaches two spaced-apart sliding portions sleeves 38, wherein a bracket 36 is disposed on the sliding sleeve 38 (Figure 1 and Col. 3, lines 20-37); the other end of the connecting rod 22 is pivotally attached (at 42) to the corresponding bracket 36; wherein the connecting rod 34 is configured in a way that the end of the connecting rod 34 mounted on the bracket 36 moves along with the sliding sleeve 38 when the sliding sleeve 38 slides along the intermediate longitudinal support bar 39 and 40, thereby driving the connecting rod 34 to move on a horizontal plane such that the bed frame is in an unfolded state or a folded state (Figures 1 and 3 and Col. 3, lines 20-37).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Falivene two spaced-apart sliding portions sleeves, wherein a bracket  is disposed on the sliding sleeve; the other end of the connecting rod is pivotally attached to the corresponding bracket; wherein the connecting rod 34 is configured in a way that the end of the connecting rod mounted on the bracket moves along with the sliding sleeve when the sliding sleeve slides along the intermediate longitudinal support bar, thereby driving the connecting rod to move on a horizontal plane such that the bed frame is in an unfolded state or a folded state, as taught by Clerc, because the sliding sleeve of Clerc allows for the connecting rods to be pivoted along the intermediate longitudinal rod without disconnecting the connecting rods completely from the intermediate longitudinal rod, allowing for the connecting rods to be maintained in line the desired orientation along the center of the intermediate longitudinal rod (see Clerc, Col. 3, lines 20-37).
Regarding claim 2, Falivene, as modified, discloses the subject matter as discussed above with regard to claim 1. Falivene, as modified, further discloses wherein when the sliding sleeves 38 slide toward each other along the intermediate longitudinal support bar 39 and 40, the bed frame is gradually folded until the bed frame gets into the folded state (shown in Clerc, Figure 3) in which the left longitudinal support bar 21 and 22, the right longitudinal support bar 21 and 22, the intermediate longitudinal support bar 39 and 40 and the connecting rods 34 abut against one another (see Clerc, Figure 3); when the sliding sleeves 38 slide away from each other along the intermediate longitudinal support bar 39, the bed frame is gradually unfolded until the bed frame gets into a state in which the respective connecting rods 34 are perpendicular to the left longitudinal support bar 21 and 22, the right longitudinal support bar 21 and 22 and the intermediate longitudinal support bar 39 and 40, respectively (see Clerc, Figure 1 and Col. 3, lines 20-37, and see Falivene, Figure 1 and Col. 3, line 8-38 which discusses the folding method of Falivene).
Regarding claim 9, Falivene, as modified, discloses the subject matter as discussed above with regard to claim 1. Falivene, as modified, further discloses wherein the bracket 36 is mounted on the sliding sleeve 38 (see Clerc, Figure 1), and the bracket 36 is provided with a pivot shaft 35 located on both lateral sides of the sliding sleeve 38 and extending in a vertical direction (see Clerc, Figure 2), and the connecting rod 34 is pivotally connected to the bracket 36 via the pivot shaft 35 (see Clerc, Col. 3, lines 20-37).
Claims 3-5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Falivene in view of Clerc and further in view of Leng (U.S. Patent No. 8,132,517).
Regarding claim 3, Falivene, as modified, discloses the subject matter as discussed above with regard to claim 1. Falivene, as modified, further discloses wherein the intermediate longitudinal support bar 3 is provided with a pin hole 40 at positions close to its end portions and middle portion respectively, a pin 42 is disposed in the pin hole 40 (Figure 1, Col. 2, line 55-Col. 3, line 5). Falivene, as modified, does not disclose the pin being configured to extend out of the pin hole under the action of an elastic force and retract back into the pin hole when subjected to pressure.
Leng teaches a pin 321 is disposed in the pin hole (defined by the hole through which pin 321 extends out from hollow pipe 32), and the pin 321 is configured to extend out of the pin hole 3124 under the action of an elastic force and retract back into the pin hole when subjected to pressure (Figure 4 and Col. 3, line 63-Col. 4, line 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have  provided Falivene, as modified, so the pin is configured to extend out of the pin hole under the action of an elastic force and retract back into the pin hole when subjected to pressure, as taught by Leng, because the elastic pin of Leng provides a locking device for the sliding sleeve, by only allowing the sleeve to move along the intermediate longitudinal bar when the pin is subjected to downward pressure by an outside force, thereby preventing unintentional sliding of the sleeve (Col. 3, line 63-Col. 4, line 15).
Regarding claim 4, Falivene, as modified, discloses the subject matter as discussed above with regard to claims 1 and 3. Falivene, as modified, further discloses wherein a pin hole 40 is also disposed on a middle position between the end portions and the middle portion (see Falivene, Figure 1, where a plurality of pin holes 40 extend throughout the entire length of intermediate longitudinal bar 3), a pin 321 is disposed in the pin hole (defined by the hole through which pin 321 extends out from hollow pipe 32), and the pin 321 is configured to extend out of the pin holes (defined by the hole through which pin 321 extends out from hollow pipe 32, see Leng, Figure 4) under the action of an elastic force and retract back into the pin hole when subjected to pressure (see Leng, Figure 4 and Col. 3, line 63-Col. 4, line 15).
Regarding claim 5, Falivene, as modified, discloses the subject matter as discussed above with regard to claims 1, 3, and 4. Falivene, as modified, further discloses wherein a receiving hole 3124 is disposed on a side of the sliding sleeve 312 facing the pin hole (defined by the hole through which pin 321 extends out from hollow pipe 32, see Leng, Figure 4), wherein the receiving hole 3124 is configured in a way that when the receiving hole 3124 is aligned with the pin 321, the pin 321 can extend out under the action of its elasticity, and automatically enter the receiving hole 3124 to lock the sliding sleeve on the intermediate longitudinal support bar (see Leng, Figure 4 and Col. 3, line 63-Col. 4, line 15).
Regarding claim 7, Falivene, as modified, discloses the subject matter as discussed above with regard to claims 1 and 3. Falivene, as modified, further discloses wherein the pin is a square pin or a round pin 321 (see Leng, Figure 4, where a round pin 321 is shown, and see Falivene, Figure 1, where circular holes 40 are shown through which pin 42 would extend).
Regarding claim 8, Falivene, as modified, discloses the subject matter as discussed above with regard to claims 1 and 3. Falivene, as modified, further discloses wherein the pin holes (defined by the hole through which pin 321 extends out from hollow pipe 32, see Leng, Figure 4) are provided on an upper surface and/or a lower surface of the intermediate longitudinal support bar 32 (see Leng, Figure 4, where the pin extends out from the lower surface of intermediate longitudinal bar 32).
Claims 10, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Falivene in view of Clerc and further in view of Jin (U.S. Publication No. 2012/0304380), hereinafter referred to as Jin 2012.
Regarding claim 10, Falivene, as modified, discloses the subject matter as discussed above with regard to claims 1 and 9. Falivene, as modified, further discloses wherein the bracket 36 comprises an upper plate 36 mounted on an upwardly facing surface of the sliding sleeve 38, both lateral sides of the upper plate 36 extend out of the sliding sleeve 38 to form cantilevers, and the pivot shafts 35 are connected between the cantilevers 36 on the same side of the upper plate 36 (see Clerc, Figures 1 and 2). Falivene, as modified, does not disclose a lower plate fixedly mounted on a downwardly facing surface of the sliding sleeve, both lateral sides of the upper plate and lower plate respectively extend out of the sliding sleeve to form cantilevers, and the pivot shafts are connected between the cantilevers on the same side of the upper plate and lower plate.
Jin 2012 teaches a lower plate 1422 fixedly mounted on a downwardly facing surface of the sleeve 144, both lateral sides of the upper plate 1421 and lower plate 1422 respectively extend out of the sliding sleeve 144 to form cantilevers (Figure 13, and the pivot shafts (comprising the bolt, rod or other fastener which extends through holes 146, see Figure 13 and paragraph 0047) are connected between the cantilevers 1421 and 1422 on the same side of the upper plate and lower plate 1421 and 1422 (paragraph 0047 and Figure 13).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have provided Falivene, as modified, with a lower plate fixedly mounted on a downwardly facing surface of the sliding sleeve, both lateral sides of the upper plate and lower plate respectively extend out of the sliding sleeve to form cantilevers, and the pivot shafts are connected between the cantilevers on the same side of the upper plate and lower plate, as taught by Jin 2012, because doing so would merely amount to a simple substitution of one known element (the bracket 36 of Clerc) for another (the bracket 120 of Jin 2012) that would not provide unexpected results as the brackets of both Clerc and Jin 2012 are used for the same purpose of rotated two connecting bars inward and outward in order to collapse a foldable bed (see Jin 2012, Figures 2 and 13 and paragraph 0047). In this regard, MPEP 2143 and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) are relevant.
Regarding claim 16, Falivene, as modified, discloses the subject matter as discussed above with regard to claim 1. Falivene, as modified, does not disclose wherein the connecting rod comprises a plurality of bushing rod rods which are nested one inside another so that the connecting rod is telescopic in its extension direction.
Jin 2012 teaches wherein the connecting rod 112 comprises a plurality of bushing rods 101 and 103 which are nested one inside another so that the connecting rod is telescopic in its extension direction (paragraph 0055 and Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have provided Falivene, as modified, so the connecting rod comprises a plurality of bushing rod rods which are nested one inside another so that the connecting rod is telescopic in its extension direction, as taught by Jin 2012, because the telescopic connecting rods of Jin 2012 allow for the connecting rods to be further adjustable by allowing a user to adjust the length of the connecting rods to adjust the size of bed for a particular mattress size or to reduce the size of the connecting rod when in storage (paragraph 0055).
Regarding claim 17, Falivene, as modified, discloses the subject matter as discussed above with regard to claims 1 and 16. Falivene, as modified, further discloses wherein in any two adjacent bushing rod rods 101 and 103, one bushing rod 101 is provided with a first alignment hole 105, a bulb leaf spring 107 with a protrusion is disposed in the first alignment hole 105, the bulb leaf spring 107 is configured to extend out of the first alignment hole 105 under action of an elastic force and retract back into the first alignment hole when subjected to a pressure (see Jin 2012, paragraph 0055), the other said bushing rod 103 is nested around a preceding said bushing rod 101, a second alignment hole 109 is disposed on a side face of said the other bushing rod 103 facing the first alignment hole 105, the second alignment hole 109 is configured in a way that when the second alignment hole 109 aligns with the protrusion 107, the protrusion 107 can extend out under the action of elasticity, automatically enter the second alignment hole 109 and thereby lock the two adjacent bushing rods relative to one another (see Jin 2012, Figure 1 and paragraph 0055).
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Falivene in view of Clerc and further in view of Jin (U.S. Publication No. 2018/0125255), hereinafter referred to as Jin 2018.
Regarding claim 14, Falivene, as modified, discloses the subject matter as discussed above with regard to claim 1. Falivene, as modified, does not disclose wherein the left longitudinal support bar, the right longitudinal support bar and the intermediate longitudinal support bar respectively comprise two main body sections and an intermediate section connected between the two main body sections, the main body sections and the intermediate section are connected via a connecting sheet, a support bar pivot shaft is mounted on the connecting sheet, the two main body sections are configured to be capable of rotating relative to each other about their respective support bar pivot shafts in a vertical plane relative to the intermediate section so that the bed frame is folded or unfolded in the vertical plane.
Jin 2018 teaches wherein the left longitudinal support bar 10, the right longitudinal support bar 10 respectively comprise two main body sections 21 and 22 and an intermediate section 23 connected between the two main body sections 21 and 22 (Figures 1 and 2), the main body sections 21 and 22 and the intermediate section 23 are connected via a connecting sheet (see Figure 3, where two sheets are provided on either side of the intermediate section to connected to the main body sections via pivot points 24 and 25), a support bar pivot shaft 24 and 25 is mounted on the connecting sheet (paragraph 0038 and Figure 3), the two main body sections 21 and 22 are configured to be capable of rotating relative to each other about their respective support bar pivot shafts 24 and 25 in a vertical plane relative to the intermediate section so that the bed frame 100 is folded or unfolded in the vertical plane (Figures 6-8 and paragraph 0038).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have provided Falivene, as modified, so the left longitudinal support bar, the right longitudinal support bar and the intermediate longitudinal support bar respectively comprise two main body sections and an intermediate section connected between the two main body sections, the main body sections and the intermediate section are connected via a connecting sheet, a support bar pivot shaft is mounted on the connecting sheet, the two main body sections are configured to be capable of rotating relative to each other about their respective support bar pivot shafts in a vertical plane relative to the intermediate section so that the bed frame is folded or unfolded in the vertical plane, as taught by Jin 2018 (where Jin 2018 teaches a bedframe where all components longitudinal components are foldable and the lateral components are telescopically connected such that the entire bed may be dismounted and collapsed into a smaller size, where Falivene discloses three longitudinal support bars), because the collapsible bed frame of Jin 2018 allows for the bed to be dismantled and fold inward on itself such that it may be stored in a more compact configuration (paragraph 0043).
Regarding claim 15, Falivene, as modified, discloses the subject matter as discussed above with regard to claims 1 and 14. Falivene, as modified, wherein the bed frame further comprises a locking mechanism 70 and 50 for locking the main body sections 21 and 22 relative to the intermediate section 23 when the main body sections rotate to the folded or unfolded position in the vertical plane (Figure 2, where connecting lateral bars between the longitudinal bars along all three sections prevents the longitudinal bars from falling over when unfolded by adding more support points along the floor and keeps the longitudinal bars straight by aligning them via the lateral bars).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Falivene in view of Clerc and further in view of Harrow (U.S. Publication No. 2018/0271296).
Regarding claim 18, Falivene, as modified, discloses the subject matter as discussed above with regard to claim 1. Falivene, as modified, does not disclose wherein the bed frame is configured to be engageable with a tongue member for mounting a bedhead member, the tongue member comprises a tongue, an upwardly open slot is provided at the end of the left longitudinal support bar and right longitudinal support bar, and the slot is configured to receive the tongue.
Harrow teaches wherein the bed frame 10 is configured to be engageable with a tongue member 36 for mounting a bedhead member 30 (Figures 1-3), the tongue member 36 comprises a tongue 36, an upwardly open slot 24 is provided at the end of the left longitudinal support bar 15 and right longitudinal support bar 15, and the slot 24 is configured to receive the tongue 36 (Figures 2-3 and paragraph 0025).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have provided Falivene so the bed frame is configured to be engageable with a tongue member for mounting a bedhead member (comprising the , the tongue member comprises a tongue, an upwardly open slot is provided at the end of the left longitudinal support bar and right longitudinal support bar, and the slot is configured to receive the tongue, as taught by Harrow, because the tongue member of Harrow allows for a headboard and/or footboard to be optionally attached to a bed frame, should a user desire the comfort provided by a headboard (e.g. as a back rest) or the aesthetics of the headboard and footboard (paragraphs 0025-0026).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Falivene in view of Clerc and further in view of Bitzounis (U.S. Publication No. 2018/0352966).
Regarding claim 19, Falivene, as modified, discloses the subject matter as discussed above with regard to claim 1. Falivene, as modified, does not disclose wherein the left longitudinal support bar, the right longitudinal support bar, and the intermediate longitudinal support bar are respectively provided with downwardly extending legs at both ends and in the middle.
Bitzounis teaches wherein the left longitudinal support bar 10, the right longitudinal support bar 10, and the intermediate longitudinal support bar 10 are respectively provided with downwardly extending legs 12 at both ends and in the middle (Figure 6 and paragraphs 0022-0026).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have provided Falivene, as modified, so the left longitudinal support bar, the right longitudinal support bar, and the intermediate longitudinal support bar are respectively provided with downwardly extending legs at both ends and in the middle, as taught by Bitzounis, because the legs of Bitzounis allow for the bed frame to be elevated off the floor, creating storage space beneath the bed and allowing for easier egress and ingress into and out of the bed by raising the bed closer to a sitting height (Figures 6-7 and paragraphs 0022-0026).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Falivene in view of Clerc and Bitzounis, and further in view of Fredman et al. (U.S. Patent No. 5,502,852), hereinafter referred to as Fredman.
Regarding claim 20, Falivene, as modified, discloses the subject matter as discussed above with regard to claims 1 and 19. Falivene, as modified, does not disclose wherein the legs are also pivotally connected to respective longitudinal support bars, the legs are rotatable and foldable relative to the respective longitudinal support bars, and in the folded state the legs abut against the respective longitudinal support bars side by side.
Fredman teaches wherein the legs 70 are also pivotally connected to respective longitudinal support bars 74, the legs 70 are rotatable and foldable relative to the respective longitudinal support bars 16, and in the folded state the legs abut against the respective longitudinal support bars side by side (Figure 1 and Col. 2, lines 9-24).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have provided Falivene, as modified, so the legs are also pivotally connected to respective longitudinal support bars, the legs are rotatable and foldable relative to the respective longitudinal support bars, and in the folded state the legs abut against the respective longitudinal support bars side by side, as taught by Fredman, because the pivotal legs of Fredman allow for the legs to be pivoted in close abutment with the frame bars of the bed frame assembly to reduce the size of the bed frame for shipping and storage (Col. 2, lines 9-24).
Claims 21-25 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Falivene in view of Clerc and further in view of Hernandez (U.S. Publication No. 2002/0059678).
Regarding claim 21, Falivene discloses a bed frame 1, comprising: a left longitudinal support bar 20 and a right longitudinal support bar 20 which are located on both lateral sides of the bed frame 1 respectively (Figure 1) and extend in a longitudinal direction of the bed frame 1; an intermediate longitudinal support bar 3 disposed between the left longitudinal support bar 20 and the right longitudinal support bar 20 and extending in the longitudinal direction of the bed frame 1 (Figure 1), wherein the bed frame 1 further comprises: two spaced-apart sliding portions 23 on the intermediate longitudinal support bar 3 and being slidable on the intermediate longitudinal support bar 3 (Figure 1 and Col. 2, lines 8-38); and four connecting rods 34 comprising two left connecting rods 22 extending between the left longitudinal support bars 20 and the intermediate longitudinal support bar 3 and two right connecting rods 22 extending between the right longitudinal support bars 20 and the intermediate longitudinal support bar 3 (Figure 1), wherein one end 34 of each of the connecting rods 33 is pivotally attached (at 36) to an end of the left longitudinal support bar 20 or the right longitudinal support bar 20, and the other end of the connecting rod 22 is pivotally attached (at 42) to the intermediate longitudinal rod 3 (Figure 1 and Col. 2, lines 8-38), wherein the connecting rod 22 is configured in a way that the end 23 of the connecting rod 22 mounted on the bracket intermediate longitudinal rod 3 slides along the intermediate longitudinal support bar 3, thereby driving the connecting rod 22 to move on a horizontal plane such that the bed frame is in an unfolded state or a folded state (Figures 1 and 3 and Col. 2, lines 8-38).
Falivene does not disclose two spaced-apart sliding portions sleeves, wherein a bracket  is disposed on the sliding sleeve; the other end of the connecting rod is pivotally attached to the corresponding bracket; wherein the connecting rod 34 is configured in a way that the end of the connecting rod mounted on the bracket moves along with the sliding sleeve when the sliding sleeve slides along the intermediate longitudinal support bar, thereby driving the connecting rod to move on a horizontal plane such that the bed frame is in an unfolded state or a folded state; and wherein the bed frame further comprises at least two additional links extending between the intermediate longitudinal support bar and the connecting rods, one end of each of the additional links is pivotally connected to one end of the intermediate longitudinal support bar, the other end is pivotally connected to the connecting rod, and when the connecting rod moves in a horizontal plane, the additional link can be driven by the connecting rod to move in a horizontal plane.
Clerc teaches two spaced-apart sliding portions sleeves 38, wherein a bracket 36 is disposed on the sliding sleeve 38 (Figure 1 and Col. 3, lines 20-37); the other end of the connecting rod 22 is pivotally attached (at 42) to the corresponding bracket 36; wherein the connecting rod 34 is configured in a way that the end of the connecting rod 34 mounted on the bracket 36 moves along with the sliding sleeve 38 when the sliding sleeve 38 slides along the intermediate longitudinal support bar 39 and 40, thereby driving the connecting rod 34 to move on a horizontal plane such that the bed frame is in an unfolded state or a folded state (Figures 1 and 3 and Col. 3, lines 20-37).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Falivene two spaced-apart sliding portions sleeves, wherein a bracket  is disposed on the sliding sleeve; the other end of the connecting rod is pivotally attached to the corresponding bracket; wherein the connecting rod 34 is configured in a way that the end of the connecting rod mounted on the bracket moves along with the sliding sleeve when the sliding sleeve slides along the intermediate longitudinal support bar, thereby driving the connecting rod to move on a horizontal plane such that the bed frame is in an unfolded state or a folded state, as taught by Clerc, because the sliding sleeve of Clerc allows for the connecting rods to be pivoted along the intermediate longitudinal rod without disconnecting the connecting rods completely from the intermediate longitudinal rod, allowing for the connecting rods to be maintained in line the desired orientation along the center of the intermediate longitudinal rod (see Clerc, Col. 3, lines 20-37).
Hernandez teaches wherein the bed frame  (Figure 14) further comprises at least two additional links 101, 101’, 102, and 102’ extending between the intermediate longitudinal support bar 103 and the connecting rods 106, one end of each of the additional links 101, 101’, 102, 102’ is pivotally connected to one end of the intermediate longitudinal support bar 103 (via pivots 112 and 112’, Figure 14 and paragraph 0050), the other end is pivotally connected to the connecting rod 106, and when the connecting rod moves in a horizontal plane, the additional link 101, 101’, 102, and 102’ can be driven by the connecting rod to move in a horizontal plane (Figure 14 and paragraphs 0046-0050).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have provided Falivene, as modified, so the bed frame further comprises at least two additional links extending between the intermediate longitudinal support bar and the connecting rods, one end of each of the additional links is pivotally connected to one end of the intermediate longitudinal support bar, the other end is pivotally connected to the connecting rod, and when the connecting rod moves in a horizontal plane, the additional link can be driven by the connecting rod to move in a horizontal plane, as taught by Hernandez, because the additional links of Hernandez provide additional support to an overlying mattress, while maintaining the adjustable width which allows the bed frame to be used with a variety of mattress sizes (paragraphs 0046-0050).
Regarding claim 22, Falivene, as modified, discloses the subject matter as discussed above with regard to claim 21. Falivene, as modified, further discloses wherein the additional links 101, 101’, 102, 102’ comprise two additional links 101 and 102, and the two additional links 101 and 102 are located on the same side relative to the intermediate longitudinal support bar 103 (see Hernandez, Figure 14 and paragraphs 0046-0050); or the additional links 101, 101’, 102, 102’ comprise two additional links 101 and 102’, and the two additional links 101 and 102’ are located on different sides relative to the intermediate longitudinal support bar 103 (see Hernandez, Figure 14 and paragraphs 0046-0050).
Regarding claim 23, Falivene, as modified, discloses the subject matter as discussed above with regard to claims 21 and 22. Falivene, as modified, further discloses wherein the additional links 101, 101’, 102, 102’ comprise two additional links 101 and 102’, and the two additional links 101 and 102’ are located on different sides relative to the intermediate longitudinal support bar 103, and said one ends of the two additional links 101 and 102’ are respectively connected to opposing ends of the intermediate longitudinal support bar 103 (see Hernandez, Figure 14 and paragraphs 0046-0050).
Regarding claim 24, Falivene, as modified, discloses the subject matter as discussed above with regard to claim 21. Falivene, as modified, wherein the additional links 101, 101, 102, 102’ comprise four additional links 101, 101’, 102, 102’ (see Hernandez, Figure 14 and paragraphs 0046-0050).
Regarding claim 25, Falivene, as modified, discloses the subject matter as discussed above with regard to claim 21. Falivene, as modified, further discloses wherein when the sliding sleeves 38 slide toward each other along the intermediate longitudinal support bar 39 and 40, the bed frame is gradually folded until the bed frame gets into the folded state (shown in Clerc, Figure 3) in which the left longitudinal support bar 21 and 22, the right longitudinal support bar 21 and 22, the intermediate longitudinal support bar 39 and 40 and the connecting rods 34 abut against one another (see Clerc, Figure 3); when the sliding sleeves 38 slide away from each other along the intermediate longitudinal support bar 39, the bed frame is gradually unfolded until the bed frame gets into a state in which the respective connecting rods 34 are perpendicular to the left longitudinal support bar 21 and 22, the right longitudinal support bar 21 and 22 and the intermediate longitudinal support bar 39 and 40, respectively (see Clerc, Figure 1 and Col. 3, lines 20-37, and see Falivene, Figure 1 and Col. 3, line 8-38 which discusses the folding method of Falivene).
Regarding claim 32, Falivene, as modified, discloses the subject matter as discussed above with regard to claim 21. Falivene, as modified, further discloses wherein the bracket 36 is mounted on the sliding sleeve 38 (see Clerc, Figure 1), and the bracket 36 is provided with a pivot shaft 35 located on both lateral sides of the sliding sleeve 38 and extending in a vertical direction (see Clerc, Figure 2), and the connecting rod 34 is pivotally connected to the bracket 36 via the pivot shaft 35 (see Clerc, Col. 3, lines 20-37).
Claims 26-28 and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Falivene in view of Clerc and Hernandez and further in view of Leng.
Regarding claim 26, Falivene, as modified, discloses the subject matter as discussed above with regard to claim 21. Falivene, as modified, further discloses wherein the intermediate longitudinal support bar 3 is provided with a pin hole 40 at positions close to its end portions and middle portion respectively, a pin 42 is disposed in the pin hole 40 (Figure 1, Col. 2, line 55-Col. 3, line 5). Falivene, as modified, does not disclose the pin being configured to extend out of the pin hole under the action of an elastic force and retract back into the pin hole when subjected to pressure.
Leng teaches a pin 321 is disposed in the pin hole (defined by the hole through which pin 321 extends out from hollow pipe 32), and the pin 321 is configured to extend out of the pin hole 3124 under the action of an elastic force and retract back into the pin hole when subjected to pressure (Figure 4 and Col. 3, line 63-Col. 4, line 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have  provided Falivene, as modified, so the pin is configured to extend out of the pin hole under the action of an elastic force and retract back into the pin hole when subjected to pressure, as taught by Leng, because the elastic pin of Leng provides a locking device for the sliding sleeve, by only allowing the sleeve to move along the intermediate longitudinal bar when the pin is subjected to downward pressure by an outside force, thereby preventing unintentional sliding of the sleeve (Col. 3, line 63-Col. 4, line 15).
Regarding claim 27, Falivene, as modified, discloses the subject matter as discussed above with regard to claims 21 and 26. Falivene, as modified, further discloses wherein a pin hole 40 is also disposed on a middle position between the end portions and the middle portion (see Falivene, Figure 1, where a plurality of pin holes 40 extend throughout the entire length of intermediate longitudinal bar 3), a pin 321 is disposed in the pin hole (defined by the hole through which pin 321 extends out from hollow pipe 32), and the pin 321 is configured to extend out of the pin holes (defined by the hole through which pin 321 extends out from hollow pipe 32, see Leng, Figure 4) under the action of an elastic force and retract back into the pin hole when subjected to pressure (see Leng, Figure 4 and Col. 3, line 63-Col. 4, line 15).
Regarding claim 28, Falivene, as modified, discloses the subject matter as discussed above with regard to claims 21 and 26. Falivene, as modified, further discloses wherein a receiving hole 3124 is disposed on a side of the sliding sleeve 312 facing the pin hole (defined by the hole through which pin 321 extends out from hollow pipe 32, see Leng, Figure 4), wherein the receiving hole 3124 is configured in a way that when the receiving hole 3124 is aligned with the pin 321, the pin 321 can extend out under the action of its elasticity, and automatically enter the receiving hole 3124 to lock the sliding sleeve on the intermediate longitudinal support bar (see Leng, Figure 4 and Col. 3, line 63-Col. 4, line 15).
Regarding claim 30, Falivene, as modified, discloses the subject matter as discussed above with regard to claims 21 and 26. Falivene, as modified, further discloses wherein the pin is a square pin or a round pin 321 (see Leng, Figure 4, where a round pin 321 is shown, and see Falivene, Figure 1, where circular holes 40 are shown through which pin 42 would extend).
Regarding claim 31, Falivene, as modified, discloses the subject matter as discussed above with regard to claims 21 and 26. Falivene, as modified, further discloses wherein the pin holes (defined by the hole through which pin 321 extends out from hollow pipe 32, see Leng, Figure 4) are provided on an upper surface and/or a lower surface of the intermediate longitudinal support bar 32 (see Leng, Figure 4, where the pin extends out from the lower surface of intermediate longitudinal bar 32).
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Falivene in view of Clerc, Hernandez and Leng, and further in view of Jin 2012.
Regarding claim 33, Falivene, as modified, discloses the subject matter as discussed above with regard to claims 21, 26, and 30. Falivene, as modified, further discloses wherein the bracket 36 comprises an upper plate 36 mounted on an upwardly facing surface of the sliding sleeve 38, both lateral sides of the upper plate 36 extend out of the sliding sleeve 38 to form cantilevers, and the pivot shafts 35 are connected between the cantilevers 36 on the same side of the upper plate 36 (see Clerc, Figures 1 and 2). Falivene, as modified, does not disclose a lower plate fixedly mounted on a downwardly facing surface of the sliding sleeve, both lateral sides of the upper plate and lower plate respectively extend out of the sliding sleeve to form cantilevers, and the pivot shafts are connected between the cantilevers on the same side of the upper plate and lower plate.
Jin 2012 teaches a lower plate 1422 fixedly mounted on a downwardly facing surface of the sleeve 144, both lateral sides of the upper plate 1421 and lower plate 1422 respectively extend out of the sliding sleeve 144 to form cantilevers (Figure 13, and the pivot shafts (comprising the bolt, rod or other fastener which extends through holes 146, see Figure 13 and paragraph 0047) are connected between the cantilevers 1421 and 1422 on the same side of the upper plate and lower plate 1421 and 1422 (paragraph 0047 and Figure 13).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have provided Falivene, as modified, with a lower plate fixedly mounted on a downwardly facing surface of the sliding sleeve, both lateral sides of the upper plate and lower plate respectively extend out of the sliding sleeve to form cantilevers, and the pivot shafts are connected between the cantilevers on the same side of the upper plate and lower plate, as taught by Jin 2012, because doing so would merely amount to a simple substitution of one known element (the bracket 36 of Clerc) for another (the bracket 120 of Jin 2012) that would not provide unexpected results as the brackets of both Clerc and Jin 2012 are used for the same purpose of rotated two connecting bars inward and outward in order to collapse a foldable bed (see Jin 2012, Figures 2 and 13 and paragraph 0047). In this regard, MPEP 2143 and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) are relevant.
Claims 37- 38 are rejected under 35 U.S.C. 103 as being unpatentable over Falivene in view of Clerc and Hernandez and further in view of Jin 2018.
Regarding claim 37, Falivene, as modified, discloses the subject matter as discussed above with regard to claim 21. Falivene, as modified, does not disclose wherein the left longitudinal support bar, the right longitudinal support bar and the intermediate longitudinal support bar respectively comprise two main body sections and an intermediate section connected between the two main body sections, the main body sections and the intermediate section are connected via a connecting sheet, a support bar pivot shaft is mounted on the connecting sheet, the two main body sections are configured to be capable of rotating relative to each other about their respective support bar pivot shafts in a vertical plane relative to the intermediate section so that the bed frame is folded or unfolded in the vertical plane.
Jin 2018 teaches wherein the left longitudinal support bar 10, the right longitudinal support bar 10 respectively comprise two main body sections 21 and 22 and an intermediate section 23 connected between the two main body sections 21 and 22 (Figures 1 and 2), the main body sections 21 and 22 and the intermediate section 23 are connected via a connecting sheet (see Figure 3, where two sheets are provided on either side of the intermediate section to connected to the main body sections via pivot points 24 and 25), a support bar pivot shaft 24 and 25 is mounted on the connecting sheet (paragraph 0038 and Figure 3), the two main body sections 21 and 22 are configured to be capable of rotating relative to each other about their respective support bar pivot shafts 24 and 25 in a vertical plane relative to the intermediate section so that the bed frame 100 is folded or unfolded in the vertical plane (Figures 6-8 and paragraph 0038).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have provided Falivene, as modified, so the left longitudinal support bar, the right longitudinal support bar and the intermediate longitudinal support bar respectively comprise two main body sections and an intermediate section connected between the two main body sections, the main body sections and the intermediate section are connected via a connecting sheet, a support bar pivot shaft is mounted on the connecting sheet, the two main body sections are configured to be capable of rotating relative to each other about their respective support bar pivot shafts in a vertical plane relative to the intermediate section so that the bed frame is folded or unfolded in the vertical plane, as taught by Jin 2018 (where Jin 2018 teaches a bedframe where all components longitudinal components are foldable and the lateral components are telescopically connected such that the entire bed may be dismounted and collapsed into a smaller size, where Falivene discloses three longitudinal support bars), because the collapsible bed frame of Jin 2018 allows for the bed to be dismantled and fold inward on itself such that it may be stored in a more compact configuration (paragraph 0043).
Regarding claim 38, Falivene, as modified, discloses the subject matter as discussed above with regard to claims 21 and 37. Falivene, as modified, wherein the bed frame further comprises a locking mechanism 70 and 50 for locking the main body sections 21 and 22 relative to the intermediate section 23 when the main body sections rotate to the folded or unfolded position in the vertical plane (see Jin 2018 2018, Figure 2, where connecting lateral bars between the longitudinal bars along all three sections prevents the longitudinal bars from falling over when unfolded by adding more support points along the floor and keeps the longitudinal bars straight by aligning them via the lateral bars).
Claims 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Falivene in view of Clerc and Hernandez and further in view of Jin 2012.
Regarding claim 39, Falivene, as modified, discloses the subject matter as discussed above with regard to claim 21. Falivene, as modified, does not disclose wherein the connecting rod comprises a plurality of bushing rod rods which are nested one inside another so that the connecting rod is telescopic in its extension direction.
Jin 2012 teaches wherein the connecting rod 112 comprises a plurality of bushing rods 101 and 103 which are nested one inside another so that the connecting rod is telescopic in its extension direction (paragraph 0055 and Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have provided Falivene, as modified, so the connecting rod comprises a plurality of bushing rod rods which are nested one inside another so that the connecting rod is telescopic in its extension direction, as taught by Jin 2012, because the telescopic connecting rods of Jin 2012 allow for the connecting rods to be further adjustable by allowing a user to adjust the length of the connecting rods to adjust the size of bed for a particular mattress size or to reduce the size of the connecting rod when in storage (paragraph 0055).
Regarding claim 40, Falivene, as modified, discloses the subject matter as discussed above with regard to claims 21 and 39. Falivene, as modified, further discloses wherein in any two adjacent bushing rod rods 101 and 103, one bushing rod 101 is provided with a first alignment hole 105, a bulb leaf spring 107 with a protrusion is disposed in the first alignment hole 105, the bulb leaf spring 107 is configured to extend out of the first alignment hole 105 under action of an elastic force and retract back into the first alignment hole when subjected to a pressure (see Jin 2012, paragraph 0055), the other said bushing rod 103 is nested around a preceding said bushing rod 101, a second alignment hole 109 is disposed on a side face of said the other bushing rod 103 facing the first alignment hole 105, the second alignment hole 109 is configured in a way that when the second alignment hole 109 aligns with the protrusion 107, the protrusion 107 can extend out under the action of elasticity, automatically enter the second alignment hole 109 and thereby lock the two adjacent bushing rods relative to one another (see Jin 2012, Figure 1 and paragraph 0055).
Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Falivene in view of Clerc and Hernandez and further in view of Harrow.
Regarding claim 41, Falivene, as modified, discloses the subject matter as discussed above with regard to claim 21. Falivene, as modified, does not disclose wherein the bed frame is configured to be engageable with a tongue member for mounting a bedhead member, the tongue member comprises a tongue, an upwardly open slot is provided at the end of the left longitudinal support bar and right longitudinal support bar, and the slot is configured to receive the tongue.
Harrow teaches wherein the bed frame 10 is configured to be engageable with a tongue member 36 for mounting a bedhead member 30 (Figures 1-3), the tongue member 36 comprises a tongue 36, an upwardly open slot 24 is provided at the end of the left longitudinal support bar 15 and right longitudinal support bar 15, and the slot 24 is configured to receive the tongue 36 (Figures 2-3 and paragraph 0025).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have provided Falivene so the bed frame is configured to be engageable with a tongue member for mounting a bedhead member (comprising the , the tongue member comprises a tongue, an upwardly open slot is provided at the end of the left longitudinal support bar and right longitudinal support bar, and the slot is configured to receive the tongue, as taught by Harrow, because the tongue member of Harrow allows for a headboard and/or footboard to be optionally attached to a bed frame, should a user desire the comfort provided by a headboard (e.g. as a back rest) or the aesthetics of the headboard and footboard (paragraphs 0025-0026).
Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Falivene in view of Clerc and Hernandez and further in view of Bitzounis.
Regarding claim 42, Falivene, as modified, discloses the subject matter as discussed above with regard to claim 21. Falivene, as modified, does not disclose wherein the left longitudinal support bar, the right longitudinal support bar, and the intermediate longitudinal support bar are respectively provided with downwardly extending legs at both ends and in the middle.
Bitzounis teaches wherein the left longitudinal support bar 10, the right longitudinal support bar 10, and the intermediate longitudinal support bar 10 are respectively provided with downwardly extending legs 12 at both ends and in the middle (Figure 6 and paragraphs 0022-0026).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have provided Falivene, as modified, so the left longitudinal support bar, the right longitudinal support bar, and the intermediate longitudinal support bar are respectively provided with downwardly extending legs at both ends and in the middle, as taught by Bitzounis, because the legs of Bitzounis allow for the bed frame to be elevated off the floor, creating storage space beneath the bed and allowing for easier egress and ingress into and out of the bed by raising the bed closer to a sitting height (Figures 6-7 and paragraphs 0022-0026).
Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Falivene in view of Clerc, Hernandez, and Bitzounis, and further in view of Fredman.
Regarding claim 43, Falivene, as modified, discloses the subject matter as discussed above with regard to claims 21 and 42. Falivene, as modified, does not disclose wherein the legs are also pivotally connected to respective longitudinal support bars, the legs are rotatable and foldable relative to the respective longitudinal support bars, and in the folded state the legs abut against the respective longitudinal support bars side by side.
Fredman teaches wherein the legs 70 are also pivotally connected to respective longitudinal support bars 74, the legs 70 are rotatable and foldable relative to the respective longitudinal support bars 16, and in the folded state the legs abut against the respective longitudinal support bars side by side (Figure 1 and Col. 2, lines 9-24).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have provided Falivene, as modified, so the legs are also pivotally connected to respective longitudinal support bars, the legs are rotatable and foldable relative to the respective longitudinal support bars, and in the folded state the legs abut against the respective longitudinal support bars side by side, as taught by Fredman, because the pivotal legs of Fredman allow for the legs to be pivoted in close abutment with the frame bars of the bed frame assembly to reduce the size of the bed frame for shipping and storage (Col. 2, lines 9-24).

Allowable Subject Matter
Claims 6, 11-13, 29, and 34-36 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claims 6 and 29, Falivene, as modified, discloses the subject matter as discussed above with regard to claims 1, 3-5, 21, and 26. Falivene, as modified, further discloses the pin hole 40 at the middle portion of the intermediate longitudinal support bar 3 is positioned in a way that when the connecting rods 22 are locked, the connecting rods 22 and the intermediate longitudinal support bar 3 abut against one another side by side (see Falivene, Col. 2, lines 39-53, where the pins 42 may be positioned at any pin hole throughout the intermediate support bar 3); the pin hole 40 at the middle position of the intermediate longitudinal support rod 3 is positioned in a way that when the connecting rods 22 are locked, an angle between the connecting rods 22 and the intermediate longitudinal support bar is an acute angle so that a width of the bed frame is adapted for dimension requirements of a twin size bed (see Falivene, Figure 1 and Col. 1, line 67-Col. 2, line 7).
Falivene, as modified, does not disclose wherein the pin holes at the end portions of the intermediate longitudinal support bar are positioned in a way that the connecting rods are perpendicular to the intermediate longitudinal support bar when the connecting rods are locked on the intermediate longitudinal support bar. Specifically, when the connecting rods of Falivene are perpendicular to the intermediate longitudinal bar (shown in dashed lines in Falivene, Figure 1 and discussed in Col. 1, line 67-Col. 2, line 7), the connecting rods are no longer connected to the intermediate longitudinal bar, and the intermediate longitudinal bar is explicitly discussed as being shorter compared to the left and right longitudinal bars (Col. 2, lines 39-53). Clerc similarly discloses an intermediate longitudinal bar 39 and 40 with connecting rods 34 (see Clerc, Figure 1). Clerc, however, does not disclose left and right longitudinal bars and instead discloses corner supports 21 which move independently of each other and the intermediate support bar. As such, Clerc does disclose a capability of perpendicular connection of the connecting rods 34 to the intermediate support bar 39 and 40 due to independent movement of the corner supports 21. However, there would be no motivation to combine the independent corner supports with the longitudinal side bars of Falivene, because doing so would make it more difficult for a user to set up the bed, as the longitudinal side bar of Falivene already provide straight, parallel supports on each side of mattress that ensure that, even when the width is adjusted, the sides stay parallel to each other.
Regarding claims 11 and 34, Falivene, as modified, discloses the subject matter as discussed above with regard to claims 1, 9-10, 21, and 32-33. Falivene, as modified, does not disclose wherein the upper plate comprises two horizontal meshing plates which are respectively connected to two pivot shafts located on both lateral sides of the sliding sleeve, the meshing plates are in a sector shape and provided with a gear structure on an arcuate edge thereof, the gear structures of the two upper plates connected to one said sliding sleeve face each other and can mesh with each other, thereby enabling synchronous rotation of the two connecting rods.
Clerc (U.S. Patent No. 2,550,224) is cited as being of interest for disclosing two horizontal meshing plates 57 which are respectively connected to two pivot shafts located on both lateral sides of the sliding sleeve 56 (Col. 3, lines 48-59), the meshing plates 57 are in a sector shape and provided with a gear structure 57 on an arcuate edge thereof, the gear structures of the two upper plates 57 connected to one said sliding sleeve 56 face each other and can mesh with each other, thereby enabling synchronous rotation of the two connecting rods (Figures 2 and Col. 3, lines 48-59). However, the meshing plates 57 are integral with the connecting rods 52 of Clerc, and not part of a separate bracket structure as required by the claim. Krueger (U.S. Patent No. 2,415,432) is additionally cited as being of interest for disclosing meshing plates 35 which are separate from the rods 37 (Figure 2). However, Krueger is directed to an oar reversing device for a boat. One of ordinary skill in the art would not be motivated to provide Falivene, either alone or in combination with any of the prior art cited above, with the meshing plates of Krueger, as Krueger is directed to an unrelated art.
Finally, regarding claims 12-13 and 35-36, Falivene, as modified, discloses the subject matter as discussed above with regard to claims 1, 9, 21, and 31. Falivene, as modified, does not disclose wherein an end of the connecting rod connected to the sliding sleeve has an upper side plate and a lower side plate which extend in the horizontal direction and face each other, and the pivot shaft is located between the upper side plate and the lower side plate, and the bracket includes a bearing frame and a retaining plate, the bearing frame is fixedly mounted on a lower side of the sliding sleeve and extending laterally relative to the sliding sleeve to be supported below the lower side plate, and the retaining plate is positioned above the lower side plate to achieve limitation of the end of the connecting rod connected to the sliding sleeve in the vertical direction.
Sawaya (U.S. Patent No. 2,590,129) is cited as being of interest for disclosing wherein an end of the connecting rod 18 connected to the sliding sleeve 26 has an upper side plate 20 and a lower side plate 20 which extend in the horizontal direction and face each other (Figure 5), and the pivot shaft 24 is located between the upper side plate and the lower side plate 20 (Figure 5 and Col. 2, lines 13-22). However, Sawaya, either alone or in combination with any of the prior art cited above, does not disclose a bracket including a bearing frame and a retaining plate, the bearing frame is fixedly mounted on a lower side of the sliding sleeve and extending laterally relative to the sliding sleeve to be supported below the lower side plate, and the retaining plate is positioned above the lower side plate to achieve limitation of the end of the connecting rod connected to the sliding sleeve in the vertical direction. As such, there is no disclosure, teaching, or suggestion in the prior art of record such that a rejection of any independent claim may be reasonably maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON N LABARGE whose telephone number is (571)272-6098. The examiner can normally be reached M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISON N LABARGE/Examiner, Art Unit 3673   

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673